This writ of error was taken to a judgment of conviction of murder in the second degree.
The only assignment of error is the denial of a motion for new trial. There is no duly authenticated bill of exceptions in the transcript; and as a motion for new trial can be considered by the appellate court only when it is properly *Page 40 
incorporated in a bill of exceptions, the assignment of error is unavailing. Revell v. State, 85 Fla. 402, 96 South. Rep. 156; Fortner v. State, 87 Fla. 198, 99 South. Rep. 553.
No error appears in the record proper, therefore the judgment should be affirmed. See B. F. Lasseter  Co. v. Zapf, 57 Fla. 89, 48 South. Rep. 749; Carter v. Stockton, 60 Fla. 33, 53 South. Rep. 450; Anderson v. Winer  Whaley, 50 Fla. 177, 39 South. Rep. 31; Bardwell v. State, 49 Fla. 1, 38 South. Rep. 511; Jackson v. State, 84 Fla. 646; 94 South. Rep. 505; Granquist v. State, 86 Fla. 32, 97 South. Rep. 205; Lanier v. Shayne, 86 Fla. 385, 98 South. Rep. 71; DeSoto Holding Co. v. Boyer, 85 Fla. 517, 97 South. Rep. 205.
Affirmed.
WEST AND TERRELL, J. J., concur.
TAYLOR, C. J., AND BROWNE, J., concur in the opinion.